Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 KIRKPATRICK & LOCKHART PRESTON GATES ELLIS LLP November 13, 2007 Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, New York 10036 Re: Registration of Shares on Form S-11 Ladies and Gentlemen: We have acted as counsel for Chimera Investment Corporation, a Maryland corporation (the Company), in connection with a Registration Statement on Form S-11 filed on August 17, 2007 and all amendments thereto (collectively, Registration Statement) to be filed with the Securities and Exchange Commission (the Commission) under the Securities Act of 1933, as amended (the 1933 Act), for the registration of shares of common stock, $0.01 par value per share, of the Company (collectively, the Shares). Capitalized terms used but not defined herein shall have the meanings given to them in the Registration Statement. You have requested our opinion as to the matter set forth below in connection with the Registration Statement. For purposes of rendering that opinion, we have examined the Registration Statement, the Companys Articles of Incorporation, as amended and supplemented, and Bylaws, as amended, the underwriting agreement between the Company and the underwriters named therein with respect to the Shares (the Underwriting Agreement), and the corporate actions of the Company that provide for the adoption and subsequent amendments of the Registration Statement and we have made such other investigation as we have deemed appropriate. We have examined and relied upon certificates of public officials and, as to certain matters of fact that are material to our opinion, we have also relied on a certificate of an officer of the Company in rendering our opinion. We have further assumed the legal capacity of natural persons. We have not verified any of those assumptions. Our opinion set forth below is limited to the Maryland General Corporation Law, including the applicable provisions of the Maryland Constitution and reported judicial decisions interpreting those laws. Based upon and subject to the foregoing, it is our opinion that: 1. The Company is a corporation duly incorporated and existing and in good standing under the laws of the State of Maryland. 2. The Shares have been duly authorized for issuance by the Company and, when and if issued and delivered against payment therefor in accordance with the Underwriting Agreement, will be validly issued, fully paid and nonassessable. The opinion expressed herein is limited to the matters specifically set forth herein and no other opinion shall be inferred beyond the matters expressly stated. We assume no obligation to supplement this opinion if any applicable law changes after the date hereof or if we become aware of any fact that might change the opinion expressed herein after the date hereof. This opinion is being furnished to you for submission to the Commission as an exhibit to the Registration Statement. We hereby consent to the filing of this opinion as an exhibit to the Registration
